DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 2, and 4-13 are allowed. The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 12, although certain prior art references disclose various aspects of the invention, none of the prior art references of record explicitly teach or fairly suggest allocation of first, second, and third data areas of respective first, second, and third image signals wherein the rest of the first and the rest of the second image signals are allocated to the third data area that is transmitted in the third image signal in accordance with the image sensor, first pixel, second pixel, third pixel, and processor as cited. Claims 2, 4-10, and 13 are dependent from claim 1 and similarly allowable. Method claim 11 substantially correspond to the functioning of the systems of claim 1 and include the limitations mentioned above in method form, and is allowable over the prior art of record for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 10631720 is cited to show color separation image processing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795